Citation Nr: 1742060	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-34 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected right knee degenerative joint disease prior to January 18, 2011, and in excess of 30 percent for a service-connected right total knee replacement from March 1, 2012.

3. Entitlement to total disability based on individual unemployability (TDIU) prior to March 1, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from December 1972 to September 1976.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The decision denied service connection for bilateral hearing loss.  The decision also granted service connection for right knee degenerative joint disease with chondromalacia and assigned an evaluation of 10 percent effective June 18, 2009.

During the pendency of the appeal, in a July 2012 rating decision, the RO assigned a 100 percent evaluation from January 18, 2011 to February 29, 2012 for right knee total arthroplasty.  The July 2012 decision also assigned an evaluation of 30 percent for the right knee following prosthetic replacement, effective March 1, 2012.

With respect to the issue of a higher rating for the right knee disability, although the August 2013 statement of the case (mailed September 2013) considered only the rating period from June 18, 2009 and prior to January 18, 2011, the Board construes the aforementioned July 2012 rating decision as a statement of the case with respect to the rating period from January 18, 2011.  As such, the Board is not obligated to remand under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (concluding that the Board erred in not remanding a claim to a regional office for issuance of a statement of the case on the denial of that claim).

In his November 2013 substantive appeal (received in December 2013), the Veteran requested a hearing before a Veterans Law Judge by at the RO.  In January 2014, the RO received the Veteran's withdrawal of his hearing request.  The Veteran confirmed the withdrawal of his request in a September 2015 telephone call with VA.  As such, the Board finds no pending hearing request in this appeal.

The Board considered these matters in December 2015, on which occasion they were all remanded for additional development.

The claim of TDIU is inferred with the claim for an increased disability rating based on evidence that the Veteran was unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (per curiam) ("[A] request for TDIU . . . reasonably raised by the record . . . involves an attempt to obtain an appropriate rating for a disability or disabilities, [including] as part of a claim for increased compensation.").  During the pendency of the appeal, in a May 2014 rating decision, the RO granted TDIU effective March 1, 2012.  In a February 2016 rating decision, the RO discontinued TDIU effective February 1, 2016.

In a March 2016 statement, the Veteran raised the issue of entitlement to TDIU effective February 1, 2016.  The Veteran is advised that his submitted statement does not meet the standards of an intent to file (38 C.F.R. § 3.155(b) (2016)) or those of a complete claim under 38 C.F.R. § 3.160(a).  The agency of original jurisdiction (AOJ) should notify the Veteran as to the procedures required for filing a claim for VA benefits.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection for bilateral hearing loss, the AOJ failed to substantially comply with the Board's December 2015 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, . . . ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The December 2015 Board remand instructed the AOJ to afford the Veteran a new VA examination with respect to his service connection claim for bilateral hearing loss.  The remand instructed that the VA examiner elicit a full history from the Veteran regarding the onset and progression of his hearing loss and discuss the Veteran's competent, credible reports concerning the onset of his hearing loss.

Consequently, an examination was conducted by VA in July 2016.  The VA audiological examiner diagnosed sensorineural hearing loss in both ears.  She concluded that it was not at least as likely as not that the Veteran's bilateral hearing loss is caused by or a result of an event in military service.  The examiner reasoned that the Veteran's service treatment records revealed that he enlisted and was discharged with normal hearing.  She also noted that the Veteran's hearing was not significantly different from enlistment to discharge.

The July 2016 VA audiological examination is inadequate because the examiner's opinion is based on an incomplete review of pertinent evidence and because the opinion was based solely on normal audiometric findings during service.

In formulating her opinions, the VA examiner solely relied on audiological examinations conducted during service.  The VA examiner did not consider or acknowledge the Veteran's military occupation specialty (MOS) as a machinist.  The examiner also did not acknowledge or comment on lay statements on the onset of his hearing problems in the late 1970s, as noted by the Veteran at a November 2009 VA audiological examination and via a September 2010 statement issued by G.B. (included with the February 2011 notice of disagreement).  Furthermore, she failed to acknowledge the Veteran's denial at the November 2009 VA examination of a history of civilian occupational or recreational noise exposure.

The Board also observes that a VA medical opinion regarding the etiology of hearing loss cannot be based solely on normal audiometric findings during service.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, if the evidence "demonstrate[s] a medical relationship between the [V]eteran's in-service exposure to loud noise and his current disability, it would follow that the [V]eteran incurred an injury in service . . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).

For all the above reasons, the Board finds that the July 2016 VA audiological examination is not adequate for adjudication purposes.  Accordingly, the Board finds that an addendum is necessary in order for the VA examiner to the opinion on the entirety of the relevant evidence, not only on normal audiometric findings in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Moreover, the November 2009 VA audiological examiner referred to reviewing a hearing test performed in August 1978.  That hearing test is not of record.  Because that test would pertain to the Veteran's hearing following his active service, it would be relevant to the Veteran's hearing loss claim.  Therefore, efforts should be made to locate the August 1978 hearing test.

With respect to the issue of entitlement to higher initial ratings for the Veteran's right knee disability, additional development is required before the Board can adjudicate the issue.  A VA examination was conducted in July 2016 to evaluate the Veteran's right knee condition.  However, in the same month, the CAVC had found that for disabilities rated based on limitation of motion, an examination is inadequate if it does not consider "active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint" in accordance with 38 C.F.R. § 4.59.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The July 2016 VA knee examination does not address all of those measurements.  Therefore, a remand is needed to comply with the CAVC's holding.

With respect to the issue of entitlement to TDIU prior to March 1, 2012, as the Board is remanding the evaluation of the service-connected right knee disability issue, the TDIU matter must be remanded because the claims are inextricably intertwined and ought to be considered together.  Thus, a decision by the Board on TDIU would, at his juncture, be premature.

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records from September 2016 to the present and including a hearing test conducted in August 1978, which is referred to in the November 2009 VA audiological examination.  If no records from an August 1978 hearing test can be located, notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider (including the August 1978 hearing examiner) to disclose and release to VA information on his hearing treatment and examinations, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the July 2016 VA audiological examination to review the claims file.  If the July 2016 VA audiological examiner is unavailable, then another appropriate audiologist should be requested to review the claims file.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  If the examiner finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the examiner is to address the following:

 a.  Is the Veteran's current bilateral hearing loss disability, to include as noted on July 2016 VA examination, at least as likely as not (50 percent or greater probability) related to active service? 

In formulating this opinion, consider all lay and medical evidence, including the Veteran's statements at the November 2009 VA examination reporting hearing loss in the right ear from 1979, bleeding from the right ear, noticing "hollow" sounds afterward, and undergoing ear surgery around 1999.  Consider also his military MOS as repair shop machinist.  [Each branch of the Armed Services has reviewed and endorsed lists of military occupational specialties and the corresponding probability of hazardous noise exposure related to an individual's occupational specialty.]  The Duty MOS Noise Exposure Listing for the Marine Corps indicates such a MOS was at high probability of hazardous noise exposure.  His denial at the November 2009 VA examination of civilian occupational or recreational noise exposure.  Additionally, consider and address lay statements on the onset of his hearing problems in the late 1970s, including via a September 2010 statement issued by G.B. (included with the February 2011 notice of disagreement).  Consider all audiological and ear disease examinations, including those conducted in November 2009, January 2010, and July 2016.

In rendering the above opinion, the examiner is advised that according to case law the mere absence of evidence of a hearing loss disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination to assess the severity of his service-connected right knee disability.  The examiner should review the claims file to become familiar with the pertinent medical history of the disability.  The examiner should measure and record the subjective and objective symptoms and impairments.  

Additionally, the examiner is to address the following:

 a.  Test range of motion and consider pain on both passive and active motions, in both weight-bearing and nonweight-bearing positions, and with the range of the opposite joint.  Attempt to ascertain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding the Veteran's right knee flares.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

 b.  Review the prior July 2016 VA knee examination and opine as to whether the above-requested measurements would have been similar if taken at the time of that prior examination and if not, how they would have differed.

 c.  The examiner should express an opinion on whether pain, fatigability or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.
 
Consider all pertinent lay and medical evidence.  Provide a clear and comprehensive rationale for any conclusions.  If any requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

4.  After all development has been completed and returned from steps 1-3 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2016).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).


